Citation Nr: 0926482	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-28 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a head injury with 
headaches.

2.  Entitlement to service connection for a sleep disorder, 
to include narcolepsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2007, the Board reopened 
the claim of entitlement to service connection for a sleep 
disorder, to include narcolepsy and thereafter remanded that 
issue as well as the claim of service connection for a head 
injury with headaches for additional development. 

Initially, the Board notes that the January 2007 remand 
characterized the claim of service connection for head injury 
with headaches as a claim to reopen.  That characterization 
was in error.  The Board has reached this conclusion because 
following the April 1999 rating decision that first denied 
service connection for head injury with headaches VA 
received, in September 2004, service treatment records which 
document for the first time his sustaining a head injury in a 
motorcycle accident while on active duty.  Therefore, because 
these service treatment records are relevant service 
department record, the Board finds that the current claim of 
service connection for head injury with headaches must be 
treated as an original claim.  See 38 C.F.R. § 3.156(c) 
(2008).  Furthermore, the Board finds that it may adjudicate 
on the merits of the claim of entitlement to service 
connection for head injury with headaches without prejudice 
to the Veteran because the RO reopened and adjudicated the 
merits of the claim in a July 2006 supplemental statement of 
the case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(holding where Board proceeds to merits of a claim that the 
RO has not previously considered, the Board must determine 
whether such action prejudices the veteran); see also 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board is 
thus not addressing a question the RO has not yet considered 
and there is no risk of prejudice to the Veteran.  Bernard, 4 
Vet. App. at 394.  Accordingly, the issue on appeal is as 
characterized on the first page of the decision.  


FINDINGS OF FACT

1.  While service treatment records show the Veteran 
sustained a head injury in-service, the preponderance of the 
competent and credible evidence is against finding that a 
chronic disability, including headaches, was present in-
service or that he has any residuals of his in-service head 
injury including headaches.

2.  The preponderance of the competent and credible evidence 
is against finding that a sleep disorder, to include 
narcolepsy, was present in-service or that any current sleep 
disorder, to include narcolepsy, is related to service.


CONCLUSIONS OF LAW

1.  A head injury with headaches was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A sleep disorder, to include narcolepsy, was not incurred 
or aggravated during military service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran was provided 38 
U.S.C.A. § 5103(a) notice in October 2003, August 2004, July 
2005, March 2006, June 2007, and February 2008 letters which 
included notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

While Dingess notice was not provided to the Veteran until 
after the initial adjudication of the claims, providing the 
claimant with this notice for the first time in March 2006 
and again in June 2007, followed by a readjudication of the 
claim in the June 2009 supplemental statement of the case, 
"cures" any timing problem associated with the lack of 
notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Moreover, to the extent that the Veteran was not provided 
adequate 38 U.S.C.A. § 5103(a) notice because the above 
letters did not specifically address the laws and regulations 
governing establishing service connection for both the issues 
on appeal, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the above 
letters as well as the February 2004 rating decision, July 
2004 statement of the case, and the July 2006 and June 2009 
supplemental statements of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service records.  See 38 U.S.C.A. § 5103A(d) (West 2002).  In 
this regard, while VA attempted to obtain records to verify 
the Veteran's claim of having been assaulted on the U.S.S. 
Midway, no such documents were available.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

Moreover, the Veteran was provided VA examinations in 
September 2004, June 2006, and May 2008 in connection with 
his sleep disorder claim.  The record also shows that the 
Veteran, pursuant to the Board's remand instruction, was 
afforded a VA examination to obtain an opinion as to the 
origins of his sleep disorder.  The Board finds that the 
information provided by that examiner is adequate to allow 
the Board to adjudicate the claim because it was provided 
after a review of the record on appeal and after an 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran was not afforded a VA examination in 
connection with his claim for a head injury with headaches, 
as will be discussed further below, the Board concludes that 
an examination is not warranted in this case because service 
treatment records are negative for any residuals of a head 
injury, including headaches, and the post-service record is 
negative for any residuals.  Moreover, the first complaints 
of headaches are not found in the record until many decades 
after the Veteran's separation from service.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  38 U.S.C.A. 
§ 5103A(d); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

Applicable law provides that service connection will be 
granted if it is shown that a Veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).



A Head Injury with Headaches

In this case, the Veteran contends that he currently 
experiences headaches due to a head injury sustained during 
service.  Specifically, the Veteran reported sustaining a 
head injury when he was attacked by a fellow service member 
while aboard the U.S.S. Midway in 1957 and after an August 
1960 motorcycle accident.

A review of the service records shows that the Veteran was 
treated for a contusion to the left forehead and a fractured 
and cut nose after an August 1960 motorcycle accident.  The 
service records show no other evidence of complaints of or 
treatment for a head injury or headaches.  A January 1961 
separation examination documented no evidence of residuals of 
a head injury or headaches.  

An August 2008 letter from the National Archives and Records 
Administration reported, in essence, that copies of the deck 
log of the U.S.S. Midway did not contain information 
regarding the 1957 assault described by the Veteran and such 
information would be found in his service personnel records.  
However, service personnel records also show no evidence of 
the attack.

VA treatment records from 2003 show that the Veteran 
complained of headaches and was prescribed Tylenol.  The 
record shows no other evidence of complaints of or treatment 
for headaches, though there is extensive evidence of multiple 
treatments for neurological disorders including narcolepsy 
and sleep apnea.  The record shows no current evidence of 
headaches related to an in-service head injury.

The Board finds that Veteran has met the elements (1) and (2) 
required to be demonstrated to establish service connection 
as the record includes evidence of current treatment for 
headaches and evidence of a head trauma in service.  See 
Pond, 12 Vet. App. at 346 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  However, the Veteran has not met element (3) of the 
Pond analysis because there is no medical nexus linking the 
Veteran's current headaches to the head trauma in service.  
The evidence of record shows a single complaint of and 
treatment for headaches in 2003, nearly forty years after 
service discharge.  

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
Veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of headaches is itself 
evidence which tends to show that headaches did not manifest 
in service or for many years thereafter.  

In this regard, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Although the Veteran contends that he has had headaches ever 
since service, there is no competent medical evidence of any 
treatment, complaints or diagnosis of headaches until 2003, 
approximately forty years after service.  See VA treatment 
records.  The current evidence of record, showing the first 
treatment for headaches in 2003 suggests that the Veteran's 
headaches are not related to service and did not manifest 
until many years after service.

The Board has considered the Veteran's statements asserting 
continuity of symptomatology of his headaches since active 
duty service.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  While the Board acknowledges that the Veteran is 
competent to provide evidence of his own experiences, the 
fact that the evidence shows he did not complain of or seek 
treatment for headaches for years after separation from 
service weighs heavily against the claim he now makes that he 
has had headaches ever since service.  As such, the probative 
evidence is against the claim based on continuity of 
symptomatology.  See Maxson, supra; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Furthermore, no competent evidence of record causally relates 
headaches to active service.  Specifically, no medical 
examiner or treating physician has established or suggested a 
medical nexus between the Veteran's headaches and service.

The Board also acknowledges the Veteran's statements 
asserting a relationship between his current headaches and 
the head injury he sustained in service in 1960.  As stated 
above, while he is competent to report symptoms, he is not 
competent to offer opinions on medical diagnosis or 
causation.  Layno v. Brown, 6 Vet. App. at 470; see Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  While the Veteran's contentions have been 
carefully and sympathetically considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claim.  Without any competent and credible 
evidence linking the Veteran's claim for service connection 
for headaches to a head injury in service, the appeal must be 
denied.

In conclusion, although the evidence of records shows post-
service treatment for headaches, credible evidence does not 
establish that the Veteran has any residuals from his in-
service head trauma or that the post-service headaches were 
incurred in or caused by an in-service head trauma.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's head injury 
and headaches are related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.

A Sleep Disorder Including Narcolepsy

As noted above, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond, supra; Caluza, supra.

In this case, the Veteran contends that his current sleep 
disorders including narcolepsy resulted from a head trauma he 
experienced in service.  Specifically, the Veteran contends 
that he experienced a head injury during a 1957 assault by a 
fellow officer and after a 1960 motorcycle accident.  See 
August 2007 lay statement.  The Veteran reported that he 
began falling asleep on the job and having difficulty staying 
awake after the first head injury in 1957.  The Veteran 
contends that he received non-judicial punishments and an 
early discharge from service due to falling asleep while on 
duty.  See January 2006 RO hearing transcript.

A review of the service records shows that the Veteran was 
treated for a head and nose injury after an August 1960 
motorcycle accident.  The service records otherwise show no 
evidence of complaints of or treatment for a head injury and 
do not show any treatment for fatigue, a sleep disorder, or 
narcolepsy.  Service personnel records show no record of the 
above mentioned 1957 assault on the Veteran.  Moreover, the 
disciplinary records show he was punished for having an 
insubordinate attitude, disrespect for authority, inability 
to be trusted to do a job, and absenteeism.  See December 
1960 hearing and discharge reports.  The records did not 
indicate punishment for falling asleep on the job or for 
having a sleep disorder.

Post service VA and private treatment records show multiple 
occasions of treatment for narcolepsy.  A 1996 private 
treatment record reported that the Veteran was taking 
medication for narcolepsy.  2003 VA records show the Veteran 
was treated numerous times for a sleep disorder with a 
diagnosis of narcolepsy with anxiety.  2004 private treatment 
records showed the Veteran underwent multiple sleep studies 
which yielded a diagnosis of narcolepsy and sleep apnea.  

In September 2004, the Veteran was afforded a VA neurological 
examination in which the Veteran reported a history of 
narcolepsy since service discharge and that medication was 
ineffective.  The examiner noted an abnormal diurnal sleeping 
tendency since young adulthood with nocturnal sleep apnea.  
The examiner reported that sleep and REM latencies were too 
short, similar to true narcolepsy.  The examiner noted a true 
sleep disorder.  

In an October 2004 letter, Dr. S. opined that the Veteran's 
narcolepsy was associated with a forehead injury while in 
service.  The examiner based his opinion on 2004 sleep 
studies which showed REM sleep consisted with narcolepsy.  
The examiner noted a prior diagnosis of obstructive sleep 
apnea syndrome and narcolepsy with no family history, 
probably secondary to a head trauma in 1958.

A June 2006 VA examiner noted excessive daytime sleepiness, 
previously diagnosed as narcolepsy, and opined that the 
current sleep studies indicated moderate obstructive sleep 
apnea, rather than narcolepsy.  The examiner noted that it 
could not be definitively stated that the Veteran suffered 
from narcolepsy.  He opined that it was less probable than 
not that the Veteran suffered from a hypersomnolence syndrome 
on the basis of a head trauma.  He reasoned that the 
overwhelming majority of patients with narcolepsy have an 
inherited, genetic disorder.  He also opined that, 
considering how neurologically intact the Veteran was, he 
could not relate sleep apnea to a head trauma.  In essence, 
he opined that, on the basis of the evidence of record that 
it was less likely than not that the Veteran's 
hypersomnolence and excessive daytime sleepiness was due to 
trauma.

In a January 2008 letter, Dr. S. stated that he had been 
treating the Veteran for a sleep disorder since June 2004 and 
reported the findings of sleep studies performed in 2004.  He 
stated that based on his knowledge as a sleep specialist, he 
was convinced that the Veteran's narcolepsy was traumatically 
induced.  He opined that, within a reasonable degree of 
medical probability, the Veteran had traumatically induced 
narcolepsy from a head injury in service.  In addition, Dr. 
S. noted that the Veteran's obstructive sleep apnea syndrome 
was likely genetic.

In a May 2008 VA neurological examination, the examiner noted 
that the Veteran had a sleep disorder, but opined that the 
evidence of record did not support the conclusion that the 
sleep disorder was caused by a head trauma.  The examiner 
reasoned that narcolepsy acquired by a traumatic brain 
injury, from a moderate to severe head injury, is 
exceptionally rare and would require a genetic susceptibility 
to narcolepsy which is not present in the Veteran.  The 
examiner noted that only twenty-two cases had ever been 
published in medical literature relating head trauma to 
narcolepsy.  The examiner also noted research indicating that 
most cases in which narcolepsy has been acquired thorough a 
head trauma involves the destruction of brain cells by way of 
brain tumor, stroke, or vascular malformations with coma-like 
severity.  

In a December 2004 lay statement, the Veteran's lifelong 
friend reported learning about the Veteran's in-service head 
injury from the Veteran's mother.  The statement also 
reported that the Veteran did not have a sleep disorder prior 
to service, but that he witnessed the Veteran fall asleep at 
inappropriate times on several occasions after service.  A 
January 1950 lay statement also reported observing the 
Veteran's odd sleeping behaviors post-service.

After a careful review of the record, the Board finds that 
service connection for a sleep disorder, including 
narcolepsy, is not warranted in this case.  The record 
presents clear evidence of a current sleep disorder including 
narcolepsy and sleep apnea.  However, there is no evidence of 
treatment for a sleep disorder in service and the 
preponderance of the competent and credible evidence of 
record weights against finding a medical nexus.  See Pond, 
supra.

As to the conflicting medical opinions regarding whether a 
sleep disorder is causally related to service, including the 
documented in-service head trauma, the Board finds that the 
May 2008 VA examiner's opinion is the most probative medical 
evidence of record.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the credibility and weight to be attached to 
such opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  

The Board has reached this conclusion because the 2008 VA 
examiner reviewed the complete medical records in the case, 
including the service treatment records, personnel records, 
and post-service medical records.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence).  The VA examiner based 
his medical opinion on the evidence in the claims file and 
provided supporting rationale.  Specifically, the examiner 
provided a thorough and detailed analysis and applied 
pertinent medical literature regarding sleep disorders to the 
facts of the current case.  By contrast, the October 2004 and 
January 2008 positive medical opinions provided by Dr. S. 
were not based on a review on the claims file including the 
Veteran's service records.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).  Additionally, Dr. S. 
did not review outside treatment records, but based his 
findings exclusively on his prior 2004 medical findings.  Dr. 
S did not support his opinion with medical literature, rather 
he cited his medical expertise as a specialist.  Furthermore, 
the Board notes that the May 2008 VA examiner's opinion is 
supported by the June 2006 VA examiner's opinion which 
diminishes the probative value of the opinion by Dr. S.  In 
that regard, both the June 2006 and May 2008 VA examiners 
questioned whether the Veteran's diagnosis of narcolepsy was 
correct, yet Dr. S. did not address this question and did not 
provide a complete discussion supporting the narcolepsy 
diagnosis.  

With respect to the Veteran's own contentions and lay 
statements provided by the Veteran's friends, a lay person is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen, supra; Layno, supra; Espiritu, supra .  
While these statements have been carefully and 
sympathetically considered, they are outweighed by the 2008 
VA medical opinion providing a negative nexus.  Furthermore, 
the Veteran's contentions regarding experiencing a head 
trauma due to an attack in 1957 and experiencing sleeping 
problems in service which eventually lead to punishment and 
service discharge are simply not supported by the evidence of 
record.  

Accordingly, the Board finds that the 2008 VA examiner's 
report is the most probative item of evidence with regard to 
the issue in the case, and therefore, the Board finds, based 
on the negative nexus opinion provided by the examiner, that 
a sleep disorder, to include narcolepsy is not related to 
service.  

As to continuity of symptomatology, the record shows that the 
Veteran did not seek treatment for a sleep disorder until 
1996 - many decades after service discharge.  The Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the Veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey, supra; see also 
38 C.F.R. § 3.102.  As noted above, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson, supra.  
The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach, supra.  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan, 
supra.

With the above criteria in mind, the Board finds that the 
lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first complaints or symptoms of a sleep 
disorder is itself evidence which tends to show that a sleep 
disorder did not manifest in service or for many years 
thereafter.  

In reaching the above conclusion, the Board has considered 
the Veteran's statements asserting continuity of 
symptomatology of his sleep disorder since active duty 
service.  In this regard, although the Veteran contends that 
he has had a sleep disorder ever since service, there is no 
competent medical evidence of any treatment, complaints or 
diagnosis of a sleep disorder until 1996, approximately 30 
years after service.  The current evidence of record, showing 
the first treatment for a sleep disorder in 1996 suggests 
that the Veteran's sleep disorder is not related to service 
and did not manifest until many years after service.

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
evidence shows he did not complain of or seek treatment for a 
sleep disorder for years after separation from service weighs 
heavily against the claim he now makes that he has had a 
sleep disorder, to include narcolepsy, ever since service.  
As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson, supra; see also 
Mense, supra.

In conclusion, based on the evidence of record, there is no 
credible medical nexus relating the Veteran's sleep disorder, 
to include narcolepsy to service.  Specifically, a 2008 VA 
examiner provided a negative nexus opinion.  As noted above, 
the Veteran's service records indicate a head injury due to a 
motorcycle accident in 1960.  However, service and post-
service treatment records are void for any complaints of or 
treatment for a sleep disorder of any kind for many years 
after service discharge.  In fact, the evidence of record 
shows no complaints of or treatment for narcolepsy for nearly 
30 years after the accident.  

Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's sleep 
disorder, to include narcolepsy, is related to active 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for a head injury with headaches is 
denied.

Service connection for a sleep disorder, to include 
narcolepsy, is denied.


____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


